991 F.2d 810
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Donald Wayne ENGELKING, Plaintiff-Appellant,v.DRUG ENFORCEMENT ADMINISTRATION, Defendant-Appellee.
No. 93-1145.
United States Court of Appeals, Federal Circuit.
March 12, 1993.

D.D.C.
TRANSFERRED.
ON MOTION
RICH, Circuit Judge.

ORDER

1
Donald Wayne Engelking moves for leave to transfer this appeal to the United States Court of Appeals for the District of Columbia Circuit and for leave to file a reduced number of copies of his formal brief.   The motion is unopposed.


2
This is an appeal from the district court's grant of the Drug Enforcement Agency's motion for summary judgment.   Engelking states that he mistakenly filed his appeal in this court.   We agree that transfer to the United States Court of Appeals for the District of Columbia Circuit is appropriate.


3
Accordingly,

IT IS ORDERED THAT:

4
(1) Engelking's unopposed motion to transfer this appeal is granted.


5
(2) Engelking's motion regarding his brief should be filed in the D.C. Circuit.


6
(3) Each side shall bear its own costs.